:20-cv-05027-CBM-AS Document 58-8 Filed 04/13/21 Page 1 of 4 Page ID




                        KIM DECLARATION
Case 2:20-cv-05027-CBM-AS Document 58-8 Filed 04/13/21 Page 2 of 4 Page ID #:1259




 1                                 DECLARATION OF NARA KIM
 2        I, NARA KIM, declare and state as follows:
 3       1. I have personal knowledge of the facts stated below and if called upon to testify to
 4 these facts, I could and would do so competently.

 5    2. On Thursday, March 25, 2021, I attended a demonstration around the Echo Park
 6 area. As a participant in that protest, LAPD shot a less lethal projectile at the left side of

 7 my abdomen at close range. I estimate the distance between the muzzle of the weapon

 8 and my abdomen was less than three feet. I saw that LAPD officers also shot my partner

 9    at a similar range while he was attempting to get us both out of the line of fire.
10 Attached hereto as Exhibit 15 is a true and correct photograph of my injury.

11
           I declare under penalty of perjury under the laws of the United States and the State
12
     of California that the foregoing is true and accurate.
13          Executed on Tuesday, April 6, 2021 at Los Angeles, California.
14

15                                 ___________________________
16                                         NARA KIM
17

18
19

20

21

22

23

24

25

26
27

28

                                                  -1-
                                       DECLARATION OF NARA KIM
:20-cv-05027-CBM-AS Document 58-8 Filed 04/13/21 Page 3 of 4 Page ID




                        EXHIBIT 15
:20-cv-05027-CBM-AS Document 58-8 Filed 04/13/21 Page 4 of 4 Page ID
